Citation Nr: 0520131	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for a left knee 
disability.

4. Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty in the Army from March 1985 
to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied service connection 
for right shoulder, right knee, and left knee disabilities; 
and from a July 1998 RO decision which denied service 
connection for a psychiatric disability including an anxiety 
disorder.  The veteran testified at an RO hearing in May 
1998, and at a Board hearing in January 2000.

In April 2000, the Board denied all of these claims for 
service connection.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  By a December 
2000 order, the Court granted a November 2000 motion by the 
VA Secretary to vacate the Board decision and remand the case 
for further action, consistent with the motion.

In April 2004 the Board remanded the case to the RO for 
further development.

The issue of entitlement to service connection for a 
psychiatric disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




CONTINUED ON NEXT PAGE
FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  A right shoulder disability was not present in service, 
began many years after service, and was not caused by any 
incident of service.

3.  A right knee disability was not present in service, began 
many years after service, and was not caused by any incident 
of service.

4.  A left knee disability was not present in service, began 
many years after service, and was not caused by any incident 
of service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  A right knee disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  A left knee disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in a  letters dated in May, July, and December 
2004, and in respective statements of the case and the 
supplemental statement of the case.  These documents in 
combination informed the veteran of the information and 
evidence necessary to substantiate the claims, which evidence 
he was expected to submit, and which evidence VA would 
attempt to obtain for him.  He was also requested to inform 
the RO of any further evidence the claimant wanted VA to 
attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical and other 
evidence adequately identified by the appellant in support of 
his claim.  The veteran has been afforded relevant 
examination.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.

II.  Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Regulations provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The Board has reviewed all of the considerable evidence of 
record relevant to the claims, which consists of the 
veteran's contentions; hearing transcripts; lay statements 
other than from the veteran; service medical records; VA and 
private treatment records; the reports of VA examinations; 
and published material and a photograph.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issues here.

The appellant is claiming entitlement to service connection 
for a right shoulder disability, and right and left knee 
disabilities, all of which he claims to be linked to his 
period of active service from March 1985 to May 1988.  On 
review of the record, the Board finds that the preponderance 
of the evidence is against a finding that there is a nexus 
between any current right shoulder, left knee or right knee 
disabilities, and the veteran's service.  

The Board initially notes that the claims file includes 
medical evidence showing diagnoses of current left and right 
knee disorders and right shoulder disorder.  In the report of 
a January 1997 VA examination for joints, the diagnoses 
include right shoulder rotator cuff injury, and likely 
patellofemoral syndrome of the knees causing mild impairment 
on a daily basis.

Left and right shoulder disabilities are reflected in a May 
2001 statement from Anna-Lopise Molette, M.D.  She stated 
that she was involved in the care of the veteran and had 
diagnosed chondromalacia patellae in both knees at the time.  

In a September 2002 report of VA examination, there is an 
impression of prepatellar tendonitis bilaterally.  In that 
report there is also an impression of rotator cuff tendonitis 
bilaterally.  These conditions were found to be mild in 
nature, and X-ray examination of the shoulders and knees were 
negative for any bony abnormalities.

A February 2003 VA examination for joints contains an 
impression of chronic bilateral knee pain and chronic 
bilateral shoulder pain.

In referring to the claimed right shoulder and bilateral knee 
disabilities, in the most recent VA examination of January 
2005, the examiner opined that the veteran's "pain syndromes 
were largely subjective and without objective information."  
However, this is not the same as stating the pain syndromes 
are totally subjective, and to the extent that previous 
diagnoses discussed above constitute diagnoses of current 
right shoulder and bilateral knee disabilities, the Board 
affords the veteran the benefit of the doubt and concedes the 
presence of such right shoulder and bilateral knee 
disabilities.  The question therefore is whether these 
disabilities were due to disease or injury incurred or 
aggravated during active military service.  38 C.F.R. §§ 
3.303. 

Service medical records do not reflect complaints or other 
indications of right shoulder or left knee problems.  Service 
medical records do show that the veteran was treated for left 
shoulder and right knee problems, as well as left leg 
problems (below the knee) in service.  Service medical 
records show that the veteran was seen in August 1986 at Fort 
Devens for complaints regarding the left arm which was 
assessed as a Grade I left AC joint separation.  Service 
medical records reflect that no complaints were made 
regarding the right shoulder at that time or otherwise during 
service.  

The veteran was seen in April 1987 for complaints of left leg 
pain below the knee joint for two days.  The cause was 
unknown.  There was no swelling, discoloration or deformity 
and the veteran had a full range of motion of the knee, which 
was stable and intact.  The assessment at that time was 
contusion.

The veteran was seen twice in August 1987 for complaints of 
pain of the right knee after running.  On examination the 
right knee showed a full range of motion, with no edema, the 
medial and lateral collateral ligaments were stable, drawer 
sign was negative, and there was no tenderness or crepitance.  
The assessment was functional knee pain.  The plan was for 
the veteran to return to duty.

Service medical records reflect that the veteran declined a 
separation medical examination, with the understanding that 
his medical records would be reviewed and an examination 
scheduled if indicated.  The record reflects that a 
separation examination was not performed.

In summary, the veteran's service medical records show no 
clinical evidence indicating problems in service regarding 
the veteran's right shoulder and left knee.  Service medical 
treatment records during service are devoid of any complaints 
or relevant findings indicating any right shoulder or left 
knee disorder.  Although the veteran was seen in April 1987 
for complaints of left leg pain, this involved an area below 
the knee, and findings with respect to the knee were 
negative.  Regarding the right knee claim, there is no 
service medical record evidence of any problems subsequent to 
August 1987 when he was seen twice and assessed with 
functional knee pain.  The fact that the veteran was not 
scheduled for a discharge examination implies that at the 
time of discharge, there was no ongoing problem requiring 
examination.  

The first clinical evidence showing right and left knee 
symptomatology is in April 1997, when he was seen for 
complaints that both knees had intermittent pain and rare 
swelling for several years.  At that time he reported that he 
did not know of any injury.  The impression at that time was 
possible bilateral patellar tendonitis.

The first clinical evidence showing right shoulder 
symptomatology is in November  1997, as reflected in the 
report of a November 1997 VA examination for joints.  
Although the veteran was previously treated for left shoulder 
complaints earlier in 1997, the first complaints regarding 
the right shoulder are contained in the November 1997 VA 
examination report.  At that time the veteran reported that 
he had had no right shoulder injury but did have pain and 
decreased range of motion.

During a January 2005 VA examination, the veteran reported 
that his right shoulder pain was caused by a football injury 
in 1986 that resulted in pain since then to the present.  He 
reported complaints of bilateral knee pain that started when 
a tripod bumped into his knees during service.  

After examination, the assessment was bilateral knee pain.  
The examiner opined that this was largely subjective without 
any objective information.  The examiner opined that he was 
unable to determine the etiology of the pains in the shoulder 
and right and left knee due to a lack of objective evidence.  
In this regard the examiner noted that subjective symptoms 
did not correlate with examination objective findings.  The 
examiner also noted complaints of pain in the anterior 
trapezius region on internal and external rotation, but not 
of the rotator cuff area.  The examiner also noted that there 
was no evidence of X-ray or MRI findings, and no physical 
examination findings, to support patellofemoral pain syndrome 
with abnormal tracking.  The examiner concluded with an 
opinion that the veteran's pain syndromes were largely 
subjective and without objective information; and that 
etiology was unclear; and that the veteran appeared to have 
symptom magnification.  

The Board finds this opinion probative and in opposition to 
the veteran's claims for service connection for the claimed 
right shoulder and bilateral knee disorders. 

In  support of the veteran's bilateral knee claims, in a May 
2001 statement, Dr. Molette diagnosed chondromalacia patellae 
of both knees, and opined that this condition was a result of 
trauma to the knees with resumption of vigorous activities 
without adequate recuperation and proper training while the 
veteran was in service.  Contemporaneous service medical 
records show no evidence of  such trauma.  To the extent that 
this statement represents a history supplied by the veteran, 
the Board notes that a diagnosis based solely on a history as 
related by the veteran, as it relates any current condition 
to service, constitutes no more than a transcription of a lay 
history, and therefore is not thereby transformed into 
competent medical evidence of a relationship between service 
and a current disorder.  See Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  See also LeShore v. Brown 8 Vet. App. 406 (1995).  

Further, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal.  There is no 
contemporaneous medical record showing a left knee disorder 
during service, or any right knee problems other than in 
October 1987 when the veteran was seen for complaints of 
right knee pain after running, and findings were essentially 
normal and the assessment was functional knee pain.  There is 
no evidence of trauma of the right or left knee as stated by 
Dr. Molette, and no indication otherwise that Dr. Molette 
based her statement on anything other than a history as 
related by the veteran.  

In sum, none of the veteran's claimed disorders of the right 
shoulder and bilateral knees are shown in service or until 
many decades after service.  Post-service medical records 
show no indication of any right shoulder or bilateral knee 
disorders until many years after service in the late 1990s.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  
 
The Board concludes that right shoulder, and right and left 
knee disorders were not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for these disorders, the benefit-of-the-
doubt rule does not apply, and both claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that he has right shoulder, and 
right and left knee disorders which are related to his 
military service, and has provided hearing testimony and lay 
statements from others on this, he and others providing lay 
statements on this matter are not shown to be other than lay 
persons.  As such, they have no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.


REMAND

The veteran is seeking service connection for a psychiatric 
disorder.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review for the following reasons.  

The veteran maintains that he has a present psychiatric 
disorder, which began during his active military service from 
March 1985 to May 1988.  The April 1995 report of VA 
hospitalization in March 1995 indicates that the veteran had 
previously undergone treatment at Murfreesboro (presumably 
the VA's Alvin C. York Medical Center) five years before, and 
also in 1989, and at a half-way house in 1991.  These records 
are not in the claims file and should be obtained if 
available.

The Board notes that the veteran has indicated that he was 
treated for substance abuse/behavior problems in 1985, 1986 
and 1987 at Fort Devens, Massachusetts, and in 1987 at Camp 
Casey in Korea.  There are no service medical records 
reflecting this psychiatric treatment, however, on review of 
the claims file it is not apparent that the enclosed medical 
records are incomplete.  In any case, the VA examiner at the 
January 2005 VA examination noted the absence of those 
records, and stated that if available they should be obtained 
as they would be likely to provide further data relevant to 
the veteran's psychiatric history.  On remand, the RO should 
attempt to obtain any further service medical records of 
psychiatric treatment and/or for substance abuse/behavior 
problems for treatment in Korea and at Fort Devens.

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:
 
1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him from 1988 to 
1995 for psychiatric problems including 
for substance abuse/behavior problems.  
Based on his response, the RO should 
attempt to procure copies of all relevant 
medical records dated from 1988 to 1995 
which have not previously been obtained 
from any identified treatment sources, to 
include from VA's Alvin C. York Medical 
Center in Murfreesboro, Tennessee.  
Associate any such records with the 
claims file.

2.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to seek additional service 
medical records pertinent to this claim 
and not of record.  Specifically, the RO 
should seek any mental hygiene records of 
psychiatric treatment, including for 
alcohol or substance abuse, allegedly 
received at Fort Devens, Massachusetts in 
approximately 1985 to 1987, and at Camp 
Casey in Korea in approximately 1987.  

The RO should comply with the directives 
of VA Adjudication Procedure Manual M21-
1, Part VI, § 6.04(1) by sending a letter 
to the appropriate U. S. Army records 
center.  That letter should set forth in 
detail the veteran's contention that he 
received psychiatric and/or substance 
abuse treatment at Fort Devens, 
Massachusetts in approximately 1985 to 
1987, and at Camp Casey in Korea in 
approximately 1987; and should request 
that the medical records, if any, of that 
treatment be provided.  Also, any other 
appropriate alternative searches 
necessary to obtain the veteran's SMRs 
should be conducted.  The RO must 
associate any additionally obtained 
records with the claims file; and fully 
and completely note the responses from 
these searches in the claims file.

3.  After completion of the above, if no 
additional relevant service medical 
records (SMRs) are obtained, the RO 
should send a letter to the veteran 
notifying him that VA is unable to obtain 
pertinent SMRs not already of record, 
that he may independently attempt to 
obtain the SMRs, and that he may submit 
alternative evidence.

4.  After the above development has been 
completed, if any outstanding medical 
records are obtained which pertain to 
psychiatric problems and/or substance 
abuse/behavior problems, then the claims 
file should be referred to the examiner 
from the January 2005 VA psychiatric 
examination, or other psychiatrist if he 
is not available.  (If the RO determines 
that referral is not necessary, it should 
explain the reasons and bases for its 
decision.)  The examiner should review 
the claims file including the records 
obtained in connection with this Remand.  
Then based upon an assessment of the 
entire record, the examiner should 
provide an opinion as to whether it is as 
likely as not (probability of 50 percent 
or better) that any diagnosed psychiatric 
disorder is the result of disease or 
injury in service.

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the above inquiries, the examiner should 
explain why it is not feasible to 
respond.

5.  After completing the above actions, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a psychiatric disorder.  
If the claim remains denied the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified, and has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


